 1   ROGER P. CROTEAU, ESQ.
     Nevada Bar No. 4958
 2   TIMOTHY E. RHODA, ESQ.
     Nevada Bar No. 7878
 3   ROGER P. CROTEAU & ASSOCIATES, LTD.
     2810 West Charleston Blvd. #75
 4   Las Vegas, Nevada 89102
     (702) 254-7775
 5   (702) 228-7719 (facsimile)
     croteaulaw@croteaulaw.com
 6   Attorney for Defendant
     THUNDER PROPERTIES, INC.
 7
 8
 9                                UNITED STATES DISTRICT COURT
10                                      DISTRICT OF NEVADA
11                                                 ***
12   NATIONSTAR MORTGAGE LLC,                        )
                                                     )
13                                        Plaintiff, )
                                                     )     Case No. 2:17-cv-00713-JAD-NJK
14   vs.                                             )
                                                     )                  ORDER
15   THUNDER PROPERTIES, INC.,                       )
                                                     )
16                                       Defendant. )
                                                     )
17
                        STIPULATION AND ORDER TO EXTEND TIME TO
18                     RESPOND TO MOTION FOR SUMMARY JUDGMENT
                                      (Third Request)
19
            COMES NOW, Defendant, THUNDER PROPERTIES, INC., and Plaintiff,
20
     NATIONSTAR MORTGAGE LLC, by and through their undersigned counsel, and hereby
21
     stipulate and agree as follows:
22
            1.      On December 10, 2019, Plaintiff filed a Motion for Summary Judgment herein
23
                    [ECF #39].
24
            2.      On December 30, 2019, the parties submitted a stipulation to extend the time to
25
                    respond to the Motion for Summary Judgment until January 15, 2020. [ECF #40].
26
                    Said stipulation was approved by the court on December 31, 2019. [ECF #41].
27
            3.      On January 15, 2020, the parties submitted a second stipulation to extend the time
28
                                               Page 1 of 3                                   3433 Skyline
 1                to respond to the Motion for Summary Judgment until January 22, 2020. [ECF

 2                #42]. Said stipulation was approved by the court on January 15, 2020. [ECF #43].

 3         4.     Defendant’s counsel has been required to devote time and attention to numerous

 4                other pending legal matters since the filing of the Motion for Summary Judgment

 5                which have detracted from the time available prepare a response.

 6         5.     In addition, the parties have initiated settlement discussions that they would like

 7                to more fully explore before spending additional time and resources on continuing

 8                litigation.

 9         6.     Based upon the foregoing, Defendant has requested and shall be granted an

10                additional extension of time until February 12, 2020, in which to respond to the

11                Plaintiff’s Motion for Summary Judgment.

12         7.     This Stipulation is made in good faith and not for purpose of delay.

13         Dated this       22nd      day of January, 2020.

14   ROGER P. CROTEAU &
      ASSOCIATES, LTD.                                AKERMAN LLP
15
16
     /s/ Timothy E. Rhoda                              /s/ Donna M. Wittig
17   TIMOTHY E. RHODA, ESQ.                           DONNA M. WITTIG, ESQ.
     Nevada Bar No. 7878                              Nevada Bar No. 11015
18   2810 West Charleston Blvd. #75                   1635 Village Center Cir., Suite 200
     Las Vegas, Nevada 89102                          Las Vegas, NV 89134
19   (702) 254-7775                                   702-634-5000
     croteaulaw@croteaulaw.com                        702-380-8572 (fax)
20   Attorney for Defendant                           donna.wittig@akerman.com
     Thunder Properties, Inc.                         Attorney for Plaintiff
21                                                    Nationstar Mortgage, LLC

22
23                                               IT IS SO ORDERED.

24
                                                 By:
                                                 _____________________________
25                                               UNITED Judge, U.S. District
                                                          DISTRICT    COURT  Court
                                                                                JUDGE
                                                 Dated: January 22, 2020.
26
                                                 Dated:
27
28
                                               Page 2 of 3                                    3433 Skyline
